Exhibit 10.105

EXECUTION COPY

CONSENT

Dated as of October 17, 2007

to

PURCHASE AND SALE AGREEMENT

Dated as of November 25, 1997

THIS CONSENT to PURCHASE AND SALE AGREEMENT (“Consent”) is entered into as of
October 17, 2007 by and between SPIRIT OF AMERICA NATIONAL BANK (“Bank”), a
national banking association, as Seller, and CHARMING SHOPPES RECEIVABLES CORP.
(“CSRC”), a Delaware corporation, as Purchaser. Each capitalized term used but
not defined herein has the meaning ascribed thereto in the Purchase and Sale
Agreement, dated as of November 25, 1997 (as amended on July 22,
1999, November 9, 2000 and May 8, 2001, and as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
and Sale Agreement”), by and between Bank and CSRC, or, if not defined therein,
in that certain Second Amended and Restated Pooling and Servicing Agreement,
dated as of November 25, 1997 (as amended on July 22, 1999, May 8,
2001, August 5, 2004 and March 18, 2005, and on the date hereof, the “Pooling
and Servicing Agreement”) among Spirit of America, Inc., as Servicer, CSRC, as
Seller, and U.S. Bank National Association, as Trustee (“Trustee”).

PRELIMINARY STATEMENTS

A. Bank wishes to obtain certain consents, and CSRC is willing to extend such
waivers and consents on the terms and subject to the conditions set forth in
this Consent.

B. In consideration of the foregoing, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

C. The Bank expects to acquire from World Financial Network National Bank
(“WFN”), and to convey to CSRC, Receivables and Related Assets which arise under
a portfolio of proprietary credit cards used primarily at Lane Bryant® stores
(the “Lane Bryant Portfolio”) The purchase price paid by the Bank to WFN at the
closing is subject to adjustment to take into account differences in account
balances between the actual account balances and the closing date estimate
thereof, as provided in the Bank’s purchase agreement with WFN (the “WFN
Agreement”). The parties hereto desire to take such adjustment into account in
the purchase price paid by CSRC to the Bank for the Lane Bryant Portfolio.

SECTION 1. Consents in respect of the Purchase and Sale Agreement. Effective as
of the date hereof, subject to the satisfaction of the condition precedent set
forth in Section 2 below, the Purchase and Sale Agreement is hereby modified
pursuant to the following consents:

1.1 The Bank is hereby permitted to make adjustments (the “Lane Bryant
Adjustments”) to the Purchase Price for the Lane Bryant Portfolio concurrently
with the corresponding adjustment under the WFN Purchase Agreement, in an amount
equal to any amount payable by Bank to WFN, or by WFN to the Bank with respect
to the adjustment to the purchase price for the Lane Bryant Portfolio paid by
the Bank to WFN (the “WFN Adjustment”).



--------------------------------------------------------------------------------

Promptly upon determination of such WFN Adjustment, CSRC shall pay to the Bank,
an amount equal to the WFN Adjustment, if any, payable by the Bank to WFN. On
the date of the WFN Adjustment, the Bank shall pay to CSRC an amount equal to
the WFN Adjustment, if any, paid by WFN to the Bank.

1.2 On the Distribution Date following any Lane Bryant Adjustment, CSRC and the
Bank agree to settle the amount due under such Lane Bryant Adjustment, either
from CSRC to the Bank, or from the Bank to CSRC, as applicable, in full in cash.

SECTION 2. Condition Precedent. This Consent shall become effective and be
deemed effective as of the date first above written upon the following
conditions precedent:

2.1 Delivery of an Opinion of Counsel meeting the requirements of Section 7.1(a)
of the Purchase and Sale Agreement; and

2.2 Receipt by the Trustee of fully executed copies of this Consent and that
certain Amendment to the Pooling and Servicing Agreement, of even date herewith.

SECTION 3. Reference to and Effect on the Purchase and Sale Agreement.

3.1 Upon the effectiveness of this Consent, each reference in the Purchase and
Sale Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Purchase and Sale
Agreement as modified hereby, and each reference to the Purchase and Sale
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Purchase and Sale Agreement shall mean and be a
reference to the Purchase and Sale Agreement as modified hereby.

3.2 Except as specifically modified hereby, the Purchase and Sale Agreement and
the other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 5. Execution in Counterparts. This Consent may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument. A
facsimile copy of a signature hereto shall have the same effect as the original
thereof.

SECTION 6. Headings. Section headings in this Consent are included herein for
convenience of reference only and shall not constitute a part of this Consent
for any other purpose.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Consent to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.

 

CHARMING SHOPPES RECEIVABLES CORP., as Purchaser By:   /s/ Kirk R. Simme Name:  
Kirk R. Simme Title:   Vice President

 

SPIRIT OF AMERICA NATIONAL BANK, as Seller By:   /s/ Kirk R. Simme Name:   Kirk
R. Simme Title:   President

 

S-1